Citation Nr: 1300467	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  12-26 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

2.  Entitlement to service connection for a bilateral leg condition manifested by poor circulation, to include as due to chemical exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel



INTRODUCTION

The Veteran served on active duty from February 1955 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claims.

The Veteran contends that his current lower extremity disability was caused or aggravated by chemical exposure in service.  Specifically, he contends that while working to repair airplane breaks and parts, including replacing hydraulic packs, he used a chemical called trichloroethylene, a cleanser, which at times created a toxic white fog that he inhaled.  

The Veteran's service personnel records demonstrate that he worked as a hydraulic and pneudraulic repairmen for the majority of his 20 years of service.  He was described to have superior knowledge of removal and replacement of pneudraulic systems.  The service treatment records are negative for complaints of neurological symptoms in the lower extremities.  

Post-service treatment records reflect that in September 2006, a MRI of the spine showed a 40 year history of low back pain that radiated to both legs.  He had multiple broad-based disc bulge.  In January 2009, the Veteran reported having leg pain and burning in his feet, as well as restless leg symptoms.  He was taking Gabapentin which relieved the symptoms.  In March 2009, he reported that for the previous 40 years, he had constant burning in the lower legs, from the hips to the feet, that had gradually progressed.  His legs had felt weak for about 5 years.  He had been taking Neurotonin for several years which helped make the symptoms tolerable.  An April 2009 EMG/NCV was interpreted to show sensory motor neuropathy.  

In this case, the Veteran is competent to state that he has experienced lower extremity pain, numbness, and poor circulation gradually for 40 years, beginning in service.  To date, a VA examination has not been completed to determine the etiology of his lower extremity disability(ies).  Thus, a VA examination should be scheduled to fairly asses his claims.

First, however, the Veteran contends that he received treatment for his lower extremity symptoms in 1975 at the McCoy Air Force Base, Florida, (now closed) and that his symptoms were misdiagnosed as sciatica at that time.  A search for those records should be made.  Furthermore, a review of his service personnel records does not indicate exposure to trichloroethylene.  Further clarification should be made with the Joint Service Records Research Center (JSRRC) for verification purposes.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Determine whether the medical records from the McCoy Air Force Base medical center were transferred to another facility and whether the Veteran's records dated in 1975 are available.  If so, obtain those records.  Document any negative responses received.

2.  Contact the JSRRC and determine the probability that trichloroethylene was a chemical utilized by the Air Force at McCoy Air force Base from 1955 to 1975 to clean and repair airplanes.  Document any negative responses received.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the etiology of his current disorder of the bilateral lower extremities, to include peripheral neuropathy.  The examiner should review the claims file and note such review.  A thorough rationale must accompany the opinion(s) reached.  

a)  Diagnose the Veteran's lower extremity disability, taking into account his reports of poor circulation. 

b)  The examiner shoulder provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current lower extremity disorder was caused or aggravated by his service, to include exposure to trichloroethylene.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



